        Case 1:18-cv-04809-ELR Document 52 Filed 09/01/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GREG PALAST and HELEN BUTLER, *
                                           *
              Plaintiffs,                  *
                                           *
       v.                                  *         1:18-CV-04809-ELR
                                           *
BRAD RAFFENSPERGER,                        *
In his official capacity as Secretary      *
of State of the State of Georgia,          *
                                           *
              Defendant.                   *
                                           *
                                      _________

                                     ORDER
                                     _________

      Presently before the Court is the Parties’ Consent Motion to Stay Pending

Dismissal.” [Doc. 51]. In their motion, the Parties state they “have agreed in

principle to the resolution of all issues presented by this litigation and are in the

process of finalizing the requisite paperwork including a consent dismissal with

prejudice.” [Id. at 1]. Accordingly, the Parties ask this Court to defer consideration

of Defendant’s pending motions [Docs. 26, 27] and to stay all deadlines in this

litigation. [See Doc. 49].

      Upon review, the Court DENIES the Parties’ motion. Instead of staying the

case, the Court will direct the Clerk to administratively close the case. The Court

notes that administrative closure does not affect the rights of either Party.
        Case 1:18-cv-04809-ELR Document 52 Filed 09/01/20 Page 2 of 2




      Accordingly, the Court DIRECTS the Clerk to ADMINISTRATIVELY

CLOSE this case. The Parties shall file a stipulation of dismissal upon finalization

of the requisite documents. If settlement fails, the Parties should promptly move to

reopen the case.

      SO ORDERED, this 31st day of August, 2020.



                                             ______________________
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia




                                         2
